 

Celebrating

=| COHN LIFLAND PEARLMAN
HERRMANN & KNOPE LLP

COUNSELLORS AT LAW
PARK 80 WEST - PLAZA ONE, 250 PEHLE AVE., SUITE 401, SADDLE BROOK, NJ 07663
201-845-9600 « FAX 201-845-9423 » ciphk@njlawfirm.com * www. njlawfirm.com

 

 

 

YOArs | es ig

 

 

JEFFREY W. HERRMANN, ESQ. Email: jwh@njlawfirm.com

November 19, 2018

Via Email

Honorable Judge Rosemary Gambardella
United States Bankruptcy Court

50 Walnut Street

Newark, New Jersey 07102

Re: Liddle & Robinson v., Eric Zakarin
Case: 18-1272 (RG)
File No.: 39,569-1

Dear Honorable Judge Gambardella:
This letter shall confirm that the Court has adjourned plaintiffs motion to allow a late filing
of an adversarial complaint, in connection with the above named matter, from November 27, 2018

to December 13, 2018 at 11:00 a.m.

Our adversary has already been noticed of this rescheduling by email earlier today.

Respectfully submitted,

/s/ Jeffrey W. Herrmann
Jeffrey W. Herrmann, Esq.

 

ce: Henry Karwowski, Esq. (Via pacer and email — hkarwowski@msbnj.com)

 
